As filed with the Securities and Exchange Commission on February 28, 2008 Securities Act File No. 33-25378 Investment Company Act File No. 811-05684 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post-Effective Amendment No. 32 x AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 32 x ALPINE EQUITY TRUST (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street, 3rd floor MILWAUKEE, WISCONSIN 53202 (Address of Principal Executive Offices) 1-866- 729-6633 (Registrant's Telephone Number, Including Area Code Samuel A. Lieber Alpine Management & Research, L.L.C. 2500 Westchester Avenue, Suite 215 Purchase, New York 10577 (Name and address of Agent for Service) Copy to: Thomas Westle, Esq. Blank Rome LLP The Chrysler Building 405 Lexington Avenue New York, New York 10022 Approximate Date of Proposed Public Offering: As soon as practical after the effective date of this Registration Statement. It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) X onFebruary 28, 2008pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Alpine U.S. Real Estate Equity Fund Alpine International Real Estate Equity Fund Alpine Realty Income & Growth Fund PROSPECTUS Each a Series of Alpine Equity Trust 615 East Michigan Street 3rd Floor Milwaukee, Wisconsin53202 For More Information Call 1-888-785-5578 or View our website at www.alpinefunds.com Dated February 28, 2008 As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities and has not passed on the adequacy or accuracy of this Prospectus. It is a criminal offense to state otherwise. Alpine Equity TrustTable of Contents About the Funds 1 Investment Objectives and Principal Investment Strategies 2 Who Should Invest 2 Main Risks 4 Past Performance 7 Fees and Expenses Principal Investment Strategies and Related Risks 8 Alpine U.S. Real Estate Equity Fund 8 Alpine International Real Estate Equity Fund 9 Alpine Reality Income & Growth Fund 9 Investment Risks 13 Portfolio Holdings Information Management of the Fund 13 Investment Adviser 14 Portfolio Managers How to Buy Shares 16 Purchases by Mail 16 Purchases by Internet 17 Purchases by Wire 17 For Subsequent Investments – By wire 17 Additional Information Exchange Privilege 18 Exchanges by Telephone 18 Exchanges by Mail How to Redeem Shares 19 Redeeming Shares by Mail 19 Redeeming Shares by Telephone 20 Additional Redemption Information 21 Redemption Fees 21 Tools to Combat Frequent Transactions Shareholder Services 22 Automatic Investment Plan 23 Telephone Investment Plan 23 Systematic Cash Withdrawal Plan 23 Investments Through Employee Benefit and Savings Plans 23 Automatic Reinvestment Plan 23 Tax Sheltered Retirement Plans 23 Householding 23 Internet Account Access and Trading Dividends, Distributions and Taxes 23 Dividend Policy 24 Taxation of the Funds 24 Taxation of Shareholders Financial Highlights 25 Notice of Privacy Policy 28 Additional Information 29 To Obtain More Information About the Funds 30 About the Funds Investment Objectives and Principal Investment Strategies Alpine U.S. Real Estate Equity Fund (the “U.S. Fund”)seeks long-term capital growth.Current income is a secondary objective. The U.S. Fund invests primarily in the equity securities of United States issuers which are principally engaged in the real estate industry or own significant real estate assets. In managing the assets of the U.S. Fund, Alpine Woods Capital Investors, LLC, (formerly, Alpine Management & Research, LLC) (the “Adviser”) generally pursues a value-oriented approach.It seeks to identify investment opportunities in equity securities of companies which are trading at prices substantially below the underlying value of their real estate properties or revenues.The Adviser considers other company fundamentals and the strength of a company’s management in making investment decisions.The U.S. Fund also invests in the securities of companies with growing earning streams that the Adviser believes can be purchased at reasonable prices, giving consideration to the business sectors in which the companies operate and the current stage of the economic cycle. Alpine International Real Estate Equity Fund (the “International Fund”)seeks long-term capital growth.Current income is a secondary objective. The International Fund invests primarily in the equity securities of non-United States issuers which are principally engaged in the real estate industry or own significant real estate assets.The Fund pursues a flexible strategy of investing in companies throughout the world.However, it is anticipated that the International Fund will give particular consideration to investments in the United Kingdom, Western Europe, Australia, Canada, Japan, Hong Kong, Singapore, Malaysia and Thailand. In managing the assets of the International Fund, the Adviser generally pursues a value oriented approach.It focuses on investments throughout the world and seeks to identify the equity securities of foreign companies which are trading at prices substantially below the underlying value of the real estate properties or revenues of the companies.The Adviser also considers other company fundamentals and the strength of a company’s management in making investment decisions, as well as economic, market and political conditions in the countries in which a company is located and operates.The International Fund also invests in the securities of companies with growing earning streams that the Adviser believes can be purchased at reasonable prices, giving consideration to the business sectors in which the companies operate and the current stage of the economic cycle. Alpine Realty Income & Growth Fund (the “Income & Growth Fund”)seeks a high level of current income.Capital appreciation is a secondary objective. The Income & Growth Fund is a non-diversified investment portfolio that invests primarily in the securities of issuers which are principally engaged in the real estate industry or own significant real estate assets. In managing the assets of the Income & Growth Fund, the Adviser invests primarily in the equity securities of companies offering high dividend yields and which the Adviser believes offer strong prospects for capital growth.The Income & Growth Fund also invests in debt securities which the Adviser believes offer attractive income streams, giving consideration to the creditworthiness of the issuer, maturity date and other factors, including industry sector and prevailing economic and market conditions.In selecting investments, an important focus of the Adviser is to identify investment opportunities where dividends or interest payments are well supported by the underlying assets and earnings of a company.The Adviser will also emphasize investments in the equity securities of companies which it believes have the potential to grow their earnings at faster than normal rates and thus offer the potential for higher dividends and growth in the future. 1 Who Should Invest You should consider investment in one or more of the Alpine Real Estate Funds if you are seeking: ● investment exposure to companies operating in the real estate sector; ● liquidity in a real estate-related investment; and ● investment offering returns that may have less correlation to the returns of the stock and bond markets than equity mutual funds generally. Main Risks Investments in the Alpine Real Estate Funds, like any investment, are subject to certain risks.The value of a Fund’s investments will increase or decrease based on changes in the prices of the investments it holds.This will cause the value of a Fund’s shares to increase or decrease.You could lose money on an investment. General Risks of Securities Linked to the Real Estate Market — Because the Funds concentrate their investments in the real estate industry, their portfolios may experience more volatility and be exposed to greater risk than the portfolios of many other mutual funds.The values of the Funds’ shares are affected by factors affecting the values of real estate and the earnings of companies engaged in the real estate industry.Risks associated with investment in securities of companies in the real estate industry include: declines in the value of real estate; risks related to local economic conditions, overbuilding and increased competition; increases in property taxes and operating expenses; changes in zoning laws; casualty or condemnation losses; variations in rental income, neighborhood values or the appeal of properties to tenants; and changes in interest rates. The value of real estate related securities is also affected by changes in general economic and market conditions.The Funds’ concentration of its investments in these securities may result in a substantial difference between the investment performance of the Funds as compared to the investment performance of the stock market generally. 2 Risks of Investing in Foreign Securities — Each of the Funds may invest in foreign securities.The International Fund normally invests its assets primarily in foreign securities.These investments involve certain risks not generally associated with investments in securities of U.S. issuers. Public information available concerning foreign issuers may be more limited than would be with respect to domestic issuers. Different accounting standards may be used by foreign issuers, and foreign trading markets may not be as liquid as U.S. markets. Foreign securities also involve such risks as currency fluctuation risk, possible imposition of withholding or confiscatory taxes, possible currency transfer restrictions, expropriation or other adverse political or economic developments and the difficulty of enforcing obligations in other countries. These risks may be greater in emerging markets and in less developed countries. For example, prior governmental approval for foreign investments may be required in some emerging market countries, and the extent of foreign investment may be subject to limitation.The International Fund will be most susceptible to losses attributable to these risks. Risks of Investing in Fixed Income Securities — Each of the Funds may invest in fixed income securities.The Income & Growth Fund may invest a significant portion of its assets in these securities.Fixed income securities are subject to credit risk and market risk.Credit risk is the risk of the issuer’s inability to meet its principal and interest payment obligations.Market risk is the risk of price volatility due to such factors as interest rate sensitivity, market perception of the creditworthiness of the issuer and general market liquidity.There is no limitation on the maturities of fixed income securities in which the Funds invest.Securities having longer maturities generally involve greater risk of fluctuations in value resulting from changes in interest rates. Risk of Investing in Non-Diversified Fund– The Income & Growth Fund is “non-diversified.”This means that, as compared to mutual funds which are diversified, the Fund may invest a greater percentage of its total assets in the securities of a single issuer.As a result, the Fund may hold larger positions in a relatively small number of stocks as compared to many other mutual funds.This may make the Fund’s performance more volatile than would be the case if it had a more diversified investment portfolio. Management Risk— Management risk means that the Adviser’s security selections and other investment decisions might produce losses or cause the Fund to under perform when compared to other funds with similar investment goals. Portfolio Turnover — The Funds may engage in short-term trading strategies and securities may be sold without regard to the length of time held when, in the opinion of the Adviser, investment considerations warrant such action.These policies, together with the ability of the Funds to effect short sales of securities and to engage in transactions in options and futures, may have the effect of increasing the annual rate of portfolio turnover of the Funds.However, it is expected that the annual portfolio turnover rate of each Fund will not exceed 150%.A high portfolio turnover rate will result in greater brokerage commissions and transaction costs.It may also result in greater realization of gains, which may include short-term gains taxable at ordinary income tax rates. 3 Past Performance The following bar charts and tables illustrate the risks of investing in the Alpine Real Estate Funds by showing how each Fund’s performance has varied from year-to-year.The bar charts show changes in the yearly performance of each Fund for full calendar years.The table following the bar charts compares each Fund’s performance over time to benchmark indices. The bar charts and table assume reinvestment of dividends and distributions.As with all mutual funds, past performance (before and after taxes) is not a prediction of future results. Alpine U.S. Real Estate Equity Fund Calendar Year Total Returns as of 12/31 Each Year Best and Worst Quarter Results During the periods shown in the chart for the U.S. Fund: Fund Best Quarter Worst Quarter U.S. Fund 34.15% 6/30/03 (24.79%) 9/30/98 4 Alpine International Real Estate Equity Fund Calendar Year Total Returns as of 12/31 Each Year Best and Worst Quarter Results During the periods shown in the chart for the International Fund: Fund Best Quarter Worst Quarter International Fund 21.45% 6/30/03 (17.93%) 9/30/98 Alpine Realty Income & Growth Fund Calendar Year Total Returns as of 12/31 Each Year Best and Worst Quarter Results During the periods shown in the chart for the Income & Growth Fund: Fund Best Quarter Worst Quarter Income & Growth Fund 16.04% 6/30/00 (13.71%) 12/31/07 5 Average Annual Return As of 12/31 Each Year Since Fund 1 Year 5 Years 10 Years Inception* Alpine U.S. Real Estate Equity Fund Return Before Taxes (22.84%) 16.42% 8.21% 12.47% Return After Taxes on Distributions(1) (23.04%) 15.37% 7.68% 10.97% Return After Taxes on Distribution and Sale of Fund Shares (14.56%) 14.39% 7.21% 10.42% Wilshire Real Estate Securities Index(2) (17.64%) 18.63% 10.78% 12.07% Lipper Real Estate Funds Average(3) (14.83%) 17.71% 10.45% 11.39% Alpine International Real Estate Equity Fund Return Before Taxes 2.84% 28.72% 14.26% 9.57% Return After Taxes on Distributions(1) 1.56% 27.86% 13.70% 9.07% Return After Taxes on Distribution and Sale of Fund Shares 2.84% 25.59% 12.67% 8.49% GPR General Property Securities Global Index(4) (2.80%) 22.52% 11.64% 7.42% S&P/Citigroup World (ex. U.S.) Property Index(5) (4.11%) 23.50% 9.07% N/A Lipper Real Estate Funds Average(3) (14.83%) 17.71% 10.45% 10.65% Alpine Realty Income & Growth Fund Return Before Taxes (19.61%) 15.08% N/A 15.53% Return After Taxes on Distributions(1) (21.38%) 13.05% N/A 13.06% Return After Taxes on Distribution and Sale of Fund Shares (11.09%) 12.37% N/A 12.41% Morgan Stanley REIT Index(6) (16.82%) 17.91% N/A 14.10% * The inception date for the U.S. Fund was 9/1/1993.The inception date for the International Fund was 2/01/1989.The inception date for the Income & Growth Fund was 12/29/1998. (1) After-tax returns are calculated using the historical highest individual federal margin income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your situation and may differ from those shown.Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or IRAs. (2) The Wilshire Real Estate Securities Index is a market capitalization weighted performance index of listed property and real estate securities.The Wilshire Real Estate Securities Index is unmanaged and does not reflect the deduction of taxes or fees associated with a mutual fund, such as investment adviser fees.The performance for the Funds reflects the deduction of fees for these value-added services.Investors cannot directly invest in this index. (3) The Lipper Real Estate Funds Average is an average of funds that invest 80% of their portfolio in equity securities of domestic and foreign companies engaged in the real estate industry.Lipper Rankings for the periods shown are based on Fund total returns with dividends and distributions reinvested and do not reflect sales charges. The Lipper Real Estate Funds Average is unmanaged and does not reflect the deduction of taxes or fees associated with a mutual fund, such as investment adviser fees.The performance for the Funds reflects the deduction of fees for these value-added services.Investors cannot directly invest in this index. (4) The GPR General Property Securities Global Index is a market weighted total return performance index, available on a monthly basis. The purpose of this index is to cover a broad range of property investment companies with a market capitalization of more than 50 million U.S. dollars. It is constructed on a total return basis with immediate reinvestment of all dividends.The GPR General Property Securities Global Index is unmanaged and does not reflect the deduction of taxes or fees associated with a mutual fund, such as investment adviser fees. The performance for the Funds reflects the deduction of fees for these value-added services.Investors cannot directly invest in this index. (5) The S&P/Citigroup World (ex. U.S.) Property Index is a market weighted total return performance index, available on a monthly basis. The index consists of any companies from developed markets that has float larger than $100 million and derive more than half of its revenue from property-related activities.The S&P/Citigroup World (ex. U.S.) Property Index is unmanaged and does not reflect the deduction of taxes or fees associated with a mutual fund, such as investment adviser fees.The performance for the Funds reflects the deduction of fees for these value-added services.Investors cannot directly invest in this index. (6) The Morgan Stanley REIT Index is a total return index comprising of the most actively traded real estate investment trusts and is designed to be a measure of real estate equity performance.The Morgan Stanley REIT Index is unmanaged and does not reflect the deduction of taxes or fees associated with a mutual fund, such as investment adviser fees.The performance for the Funds reflects the deduction of fees for these value-added services.Investors cannot directly invest in this index. 6 Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of a Fund. Alpine U.S. Alpine International Alpine Realty Real Estate Equity Fund Real Estate Equity Fund Income & Growth Fund Shareholder Fees (fees paid directly from your investment) None None None Redemption Fees (as a percentage of amount redeemed) (1) 1.00% 1.00% 1.00% Annual Portfolio Operating Expenses (expenses that are deducted from Fund assets) Management Fees 1.00% 1.00% 1.00% Other Expenses(2) 0.58% 0.14% 0.29% Acquired Fund Fees and Expenses(3) 0.00% 0.02% 0.01% Distribution and Service (12b-1) Fees None None None Total Annual Fund Operating Expenses 1.58% 1.16% 1.30% Waivers and Reimbursements None None None(4) Total Net Annual Fund Operating Expense 1.58% 1.16% 1.30% Example: The following examples are intended to help you compare the cost of investing in each Fund with the cost of investing in other mutual funds. The examples assume that you invest $10,000 in a Fund for the time periods indicated.The examples also assume that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although actual costs or investment return may be higher or lower, based on these assumptions, the costs would be: 1 Year 3 Years 5 Years 10 Years Alpine U.S. Real Estate Equity Fund $161 $499 $860 $1,878 Alpine International Real Estate Equity Fund $116 $362 $628 $1,386 Alpine Realty Income & Growth Fund $131 $409 $708 $1,556 (1) Shareholders will be charged a fee by the Transfer Agent for outgoing wire transfers, returned checks and stop payment orders.You will be charged a redemption fee equal to 1.00% of the net amount of the redemption if you redeem your shares of the Funds less than two months after you purchase them.If this fee is imposed it would raise the expenses of your shares.Such fees, when imposed, are credited directly to the assets of the Funds to help defray the expense to the Funds of short-term trading activities.These fees are never used to pay distribution or sales fees or expenses.The redemption fee will not be assessed on certain types of accounts or under certain conditions.Please see the Redemptions section of this prospectus on page 19 for a list of the types of accounts and conditions under which this fee will not be assessed. (2) These expenses include expenses associated with short sales, custodian, transfer agency and other customary Fund expenses. (3) The Funds are required to disclose “Acquired Fund Fees and Expenses” in the above fee table.Acquired Fund Fees and Expenses are indirect fees that funds incur from investing in the shares of other mutual funds (“Acquired Fund(s)”).The indirect fee represents a pro rata portion of the cumulative expenses charged by the Acquired Fund.Acquired Fund Fees and Expenses are reflected in the Acquired Fund’s net asset value.Please note that the Total Annual Fund Operating Expenses in the table above do not correlate to the ratio of Expenses to Average Net Assets found within the “Financial Highlights” section of this prospectus.Without Acquired Fund Fees and Expenses, the Total Annual Fund Operating Expenses and the Net Annual Operating Expenses would have been 1.14% for the International Fund and 1.29% for the Income & Growth Fund. (4) The Adviser has agreed contractually to waive its fees and to absorb expenses of the Income & Growth Fund to the extent necessary to ensure that ordinary operating expenses of the Fund (excluding interest, brokerage commissions and extraordinary expenses) do not exceed annually 1.50% of the Fund’s average net assets.The Income & Growth Fund has agreed to repay the Adviser the amount of any fees waived and Fund expenses absorbed, subject to certain limitations further described under Management of the Fund.This arrangement will remain in effect unless and until the Board of Trustees approves its modification or termination. 7 Principal Investment Strategies and Related Risks This section provides additional information regarding the securities in which each Fund invests, the investment techniques each uses and the risks associated with each Fund’s investment program in addition to the risks set forth under “Main Risks” above.A more detailed description of the Funds’ investment policies and restrictions, and additional information about the Funds’ investments, is contained in the Statement of Additional Information (“SAI”). Alpine U.S. Real Estate Equity Fund U.S. Real Estate Companies — Under normal circumstances, the Fund invests at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in the equity securities of U.S. issuers which are principally engaged in the real estate industry or own significant real estate assets.These companies include, but are not limited to, real estate investment trusts (“REITs”), real estate operating companies and homebuilders, and companies with substantial real estate holdings, such as hotel and entertainment companies. Illiquid Securities — The Fund may hold up to 15% of its net assets in illiquid securities, including repurchase agreements maturing in more than seven days.However, the Fund may not hold more than 10% of its net assets in such repurchase agreements. Borrowing and Short Sales — The Fund may borrow up to 10% of the value of its total assets for investment purposes.Loans in the aggregate, to cover overdrafts and for investment purposes, may not exceed the maximum amount that the borrower is permitted under the Investment Company Act of 1940, as amended, (the “1940 Act”). The Fund may also effect short sales of securities.The Fund may not sell a security short if, as a result of that sale, the current value of securities sold short by that Fund would exceed 10% of the value of the Fund’s net assets.However, short sales effected “against the box” to hedge against a decline in the value of a security owned by the Fund are not subject to this 10% limitation. Foreign Securities — The Fund may invest up to 20% of the value of its total assets in foreign securities, including direct investments in securities of foreign issuers and investments in depositary receipts (such as American Depositary Receipts) (“ADRs”) that represent indirect interests in securities of foreign issuers. Defensive Position — During periods of adverse market or economic conditions, the Fund may temporarily invest all or a substantial portion of its assets in high quality, fixed income securities, money market instruments, or it may hold cash.The Fund will not be pursuing its investment objectives in these circumstances. Alpine International Real Estate Equity Fund Foreign Real Estate Companies — Under normal circumstances, the Fund invests at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in the equity securities of non-U.S. issuers located in at least three foreign countries which are principally engaged in the real estate industry or which own significant real estate assets.These companies include, but are not limited to REITs, real estate operating companies and homebuilders, and companies with substantial real estate holdings, such as hotel and entertainment companies. Foreign Securities — The Fund may invest without limitation in foreign securities, including direct investments in securities of foreign issuers and investments in depositary receipts (such as ADRs) that represent indirect interests in securities of foreign issuers. Illiquid Securities — The Fund may hold up to 15% of its net assets in illiquid securities. Borrowing and Short Sales — The Fund may borrow up to 10% of the value of its total assets for investment purposes.The Fund may also effect short sales of securities.Loans in the aggregate, to cover overdrafts and for investment purposes, may not exceed the maximum amount that the borrower is permitted under the 1940 Act.The Fund may also effect short sales of securities.The Fund may not sell a security short if, as a result of that sale, the current value of securities sold short by that Fund would exceed 10% of the value of the Fund’s net assets.However, short sales effected “against the box” to hedge against a decline in the value of a security owned by the Fund are not subject to this 10% limitation. 8 Defensive Position — During periods of adverse market or economic conditions, the Fund may temporarily invest all or a substantial portion of its assets in high quality, fixed income securities, money market instruments, or it may hold cash.The Fund will not be pursuing its investment objectives in these circumstances. Alpine Realty Income & Growth Fund Real Estate Securities — Under normal circumstances, the Fund invests at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in securities of issuers which are principally engaged in the real estate industry or own significant real estate assets.These companies include, but are not limited to, REITs, real estate operating companies and homebuilders, and companies with substantial real estate holdings, such as hotel and entertainment companies. Foreign Securities — The Fund may invest up to 35% of the value of its total assets in foreign securities, including direct investments in securities of foreign issuers and investments in depositary receipts (such as ADRs) that represent indirect interests in securities of foreign issuers. Fixed Income Securities — The Fund may invest in bonds and other types of debt obligations of U.S. and foreign issuers. These securities may pay fixed, variable or floating rates of interest, and may include zero coupon obligations which do not pay interest until maturity.The Fund may invest in both investment grade and non-investment grade debt securities, with up to 15% of the value of its total assets in non-investment grade debt securities. Illiquid Securities — The Fund may hold up to 15% of its net assets in illiquid securities, including repurchase agreements maturing in more than seven days.However, the Fund may not hold more than 10% of its net assets in such repurchase agreements. Borrowing and Short Sales — The Fund may borrow up to 10% of the value of its total assets for investment purposes. Loans in the aggregate, to cover overdrafts and for investment purposes, may not exceed the maximum amount that the borrower is permitted under the 1940 Act.The Fund may also effect short sales of securities.The Fund may not sell a security short if, as a result of that sale, the current value of securities sold short by that Fund would exceed 10% of the value of the Fund’s net assets.However, short sales effected “against the box” to hedge against a decline in the value of a security owned by the Fund are not subject to this 10% limitation. Non-Diversified Portfolio — As a “non-diversified” fund, the Fund may invest in fewer individual companies than a diversified investment company.This means that the Fund may invest a greater percentage of its assets than a diversified investment company in a small number of issuers.As a result, fluctuations in the values of the Fund’s investments may have a greater effect on the value of shares of the Fund than would be the case for a diversified investment company. Defensive Position — During periods of adverse market or economic conditions, the Fund may temporarily invest all or a substantial portion of its assets in high quality, fixed income securities, money market instruments, or it may hold cash.The Fund will not be pursuing its investment objectives in these circumstances. Investment Risks Real Estate Securities Risks.Because the Funds concentrate their investments in the securities of issuers linked to the real estate market, its portfolio may experience more volatility and be exposed to greater risk than a more well diversified portfolio.The value of the Funds’ shares will be affected by factors affecting the value of real estate and the earnings of companies engaged in the real estate industry.These factors include, among others: (i) changes in general economic and market conditions; (ii) changes in the value of real estate properties; (iii) risks related to local economic conditions, overbuilding and increased competition; (iv) increases in property taxes and operating expenses; (v) changes in zoning laws; (vi) casualty and condemnation losses; (vii) variations in rental income, neighborhood values or the appeal of property to tenants; and (viii) changes in interest rates.Many real estate companies utilize leverage, which increases investment risk and could adversely affect a company’s operations and market value in periods of rising interest rates.The value of securities of companies in the real estate industry may go through cycles of relative under performance and out performance in comparison to equity securities markets in general. 9 There are also special risks associated with particular sectors of real estate investments: ●Retail Properties. Retail properties are affected by the overall health of the economy and may be adversely affected by, among other things, the growth of alternative forms of retailing, bankruptcy, departure or cessation of operations of a tenant, a shift in consumer demand due to demographic changes, changes in spending patterns and lease terminations. ●Office Properties. Office properties are affected by the overall health of the economy, and other factors such as a downturn in the businesses operated by their tenants, obsolescence and non-competitiveness. ●
